         Case 2:14-cr-00229-APG-NJK Document 296 Filed 08/13/20 Page 1 of 1



 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                               Case No.: 2:14-cr-00229-APG-NJK

 4         Plaintiff                                              Order for Status Report

 5 v.

 6 FRANKIE ALLEN PERAZA,

 7         Defendant

 8        In light of the parties’ status report (ECF No. 295),

 9        I ORDER that defendant Frankie Allen Pereza’s counsel shall file a status report by

10 October 14, 2020.

11        DATED this 13th day of August, 2020.

12

13
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
